Petition for writ of certiorari to the Circuit Court of Appeals for the Fourth Circuit granted, limited to the question as to what law is applicable to the determination *617of the competency of the wife of the petitioner as a witness. The motion for leave to proceed further herein in forma pauperis is granted.
Messrs. Charles A. Hammer and John W. Carter, Jr., for petitioner. Solicitor General Biggs, Assistant Solicitor General MacLean, and Messrs. Amos W. W. Woodcock and W. Marvin Smith for the United States.